

115 HR 4190 IH: Federal Opioid Response Fairness Act of 2017
U.S. House of Representatives
2017-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4190IN THE HOUSE OF REPRESENTATIVESOctober 31, 2017Ms. Kuster of New Hampshire (for herself and Mr. Jenkins of West Virginia) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the 21st Century Cures Act to ensure the equitable distribution of resources to address
			 the opioid epidemic, and for other purposes.
	
 1.Short titleThis Act may be cited as the Federal Opioid Response Fairness Act of 2017. 2.Equitable distribution of resources to address the opioid epidemic (a)In generalThe second sentence in paragraph (1) of section 1003(c) of the 21st Century Cures Act (Public Law 114–255; 42 U.S.C. 290ee–3 note) is amended by striking States with an incidence or prevalence of opioid use disorders that is substantially higher relative to other States. and inserting States—
				
 (A)with an incidence or prevalence of opioid use disorders and associated adverse health effects, including neonatal abstinence syndrome, that are substantially higher relative to other States;
 (B)in which the incidence rate of opioid use disorders, or the opioid-related drug overdose mortality rate, is substantially higher than what such rate was during the year immediately preceding the year in which such grants are awarded; and
 (C)with a per capita prescription opioid, heroin, or synthetic opioid overdose mortality rate that is substantially higher relative to other States.
					.
 (b)Technical amendmentThe first sentence in paragraph (1) of section 1003(c) of the 21st Century Cures Act (Public Law 114–255; 42 U.S.C. 290ee–3 note) is amended by striking in accordance with subparagraph (B) and inserting in accordance with paragraph (2).
			